

SETTLEMENT AGREEMENT
 
This Settlement Agreement (“AGREEMENT”) is entered into by and between James H.
Alexander (“ALEXANDER”), on the one hand, and World Am, Inc., a Nevada
corporation (“WORLD AM”); BOTH of the above shall be collectively referred to
herein as the “PARTIES.”
 
RECITALS
 
WHEREAS, ALEXANDER was employed by WORLD AM;
 
WHEREAS, ALEXANDER filed a lawsuit pending in the United States District Court
for the District of Colorado, Case No. 06-cv-02163-RPM-CBS, entitled ALEXANDER
v. WORLD AM, INC. (the “Lawsuit”) seeking damages in connection with ALEXANDER’s
employment and termination;
 
WHEREAS, WORLD AM denies the validity of ALEXANDER’s claims and denies that it
is subject to any liability whatsoever; and
 
WHEREAS, both PARTIES wish to settle their differences without resort to further
litigation; and


WHEREAS, WORLD AM is willing to provide ALEXANDER with certain considerations
described below, provided that ALEXANDER dismisses his suit and releases WORLD
AM from any claims ALEXANDER has made or might make arising out of or in any way
related to his employment and agrees to comply with the other promises and
considerations set forth in this AGREEMENT.
 
NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the PARTIES, the PARTIES agree to be legally
bound by the following terms and conditions, which constitute full settlement of
any and all disputes between them:
 

 
1.
Recitals: The PARTIES acknowledge that the “WHEREAS” clauses preceding paragraph
1 are true and correct, and are incorporated herein as material parts to this
AGREEMENT.

 



 
2.
Definitions: For purposes of this AGREEMENT only, the term “WORLD AM” shall be
deemed to include the following:

 

 
▪
Any officer or director

 
 

 
3.
Settlement Sum: As consideration for signing this AGREEMENT and compliance with
the promises made herein, WORLD AM agrees to pay to ALEXANDER the sum of One
Hundred Fifty Thousand and No/100 Dollars ($150,000.00) (the “Settlement Sum”)
to be paid as follows:

 

--------------------------------------------------------------------------------


 
A.       Six (6) convertible notes issued on [Dates] to James H. Alexander. Each
note will have at least a six (6) month holding period with a stated conversion
date. Beginning with the conversion date on the first convertible note, the
conversion date for each subsequent note will be the date exactly one month
after the conversion date of the preceding note. On each conversion date, the
note shall convert into a determined number of shares of restricted WORLD AM
stock where the number of shares determined shall be equal to the market value
of $16,667.00 dollars. Market value shall be determined by averaging the high
and low prices for WORLD AM free trading stock on the day preceding the
conversion date. When each note converts into restricted stock, James H.
Alexander may decide at any time, pursuant to the requirements of Section 3(C)
and 3(D) of this AGREEMENT, to remove the restrictions from his stock making it
unrestricted and freely tradable.
 
B.       Six (6) convertible notes issued on [Dates] to Denis H. Mark. Each note
will have at least a six month holding period with a stated conversion date.
Beginning with the conversion date of the first convertible note, the conversion
date for each subsequent note will be the date exactly one month after the
conversion date on the preceding note. On each stated conversion date, the note
shall convert into a determined number of shares of restricted WORLD AM stock
where the number of shares determined shall be equal to the market value of
$8,333.00 dollars on the date of conversion. Market value shall be determined by
averaging the high and low prices for WORLD AM free trading stock on the day
preceding the conversion date. When each note converts into restricted stock,
Denis H. Mark may decide at any time, pursuant to the requirements of Section
3(C) and 3(D) of this AGREEMENT, when to remove the restrictions from his stock
making it unrestricted and freely tradable.
 
C.       Denis H. Mark and James H. Alexander understand the provisions of Rule
144 promulgated under the Securities Act govern the resale of restricted
securities. Assuming Denis H. Mark and James H. Alexander have complied with
Rule 144 in their sale of restricted stock as generally set forth in Section
3(D) of this AGREEMENT, and the other requirements, if any, for resale under
Rule 144 are met, when Denis H. Mark and James H. Alexander decide to sell their
stock or remove the restrictions from their stock to make it unrestricted and
freely tradable, WORLD AM shall request that its securities counsel, and its
transfer agent, as applicable, shall provide the necessary services at WORLD
AM’s expense in order to facilitate their sale of stock under Rule 144 or to
otherwise make such restricted stock freely tradable.
 
2

--------------------------------------------------------------------------------


 
D. Restrictions on Transfer.
 
1.       Denis H. Mark and James H. Alexander agree not to make any disposition
of all or any portion of their stock unless and until:
 
(a)       There is then in effect a registration statement under the Securities
Act covering such proposed disposition and such disposition is made in
accordance with such registration statement; or
 
(b)       (i) The dispositions of the stock are being made pursuant to Rule 144
of the Securities Act (ii) the holder seeking disposition (Denis H. Mark or
James H. Alexander) shall have notified WORLD AM of the proposed disposition and
shall have furnished WORLD AM with a statement of the circumstances surrounding
the proposed disposition, and (iii) if necessary WORLD AM will obtain an opinion
from its securities counsel that such disposition will not require registration
of such shares under the Securities Act.
 
2.       Each certificate representing shares of stock shall (unless otherwise
permitted by the provisions of the Agreement) be stamped or otherwise imprinted
with a legend substantially similar to the following (in addition to any legend
required under applicable state securities laws):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR
UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.
 
E.       WORLD AM covenants and agrees to comply with their applicable reporting
requirements of the Security Exchange Act of 1934, as amended, pursuant to Rule
144(c)(1). If WORLD AM fails to meet such requirements, and as a result, Denis
H. Mark and James H. Alexander are unable to sell their stock under Rule 144 at
a time they desire upon request, WORLD AM shall promptly pay in cash the
principal amount of the applicable convertible note’s stated conversion date,
respectively $8,333.00 dollars for each note held by Denis H. Mark and
$16,667.00 dollars for each note held by James H. Alexander.
 



 
4.
Consideration: ALEXANDER understands and agrees that he would not receive the
monies and/or benefits specified in paragraph 3, above, but for his execution of
this AGREEMENT and the fulfillment of the promises contained herein.

 

 
5.
General Release of Claims: 



A.       In exchange for, and in consideration of, the payments, benefits, and
other commitments described above, ALEXANDER agrees to dismiss with prejudice
his Lawsuit filed against WORLD AM (and any other claims or assertions of
liability that may exist), and WORLD AM agrees to dismiss with prejudice its
counterclaims against ALEXANDER. In addition, ALEXANDER, for himself and for
each of his heirs, executors, administrators, and assigns, hereby fully
releases, acquits, and forever discharges WORLD AM and each of its predecessors,
successors and assigns, parent corporations, subsidiary corporations, affiliated
corporations, and the officers, directors, shareholders, partners, employees,
attorneys and agents, past and present, of each of the aforesaid entities
(“Related Persons”) of and from any and all claims, liabilities, causes of
action, demands to any rights, damages, costs, attorneys’ fees, expenses, and
compensation whatsoever, of whatever kind or nature, in law, equity, or
otherwise, whether known or unknown, vested or contingent, suspected, or
unsuspected, that ALEXANDER may now have, has ever had, or hereafter may have
relating directly or indirectly to the allegations in the Lawsuit, including,
but not limited to, ALEXANDER’s employment with WORLD AM or the termination of
his employment with WORLD AM.
 
3

--------------------------------------------------------------------------------




B.       I acknowledge that I am knowingly and voluntarily waiving and releasing
any rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (i) my waiver and release do not
apply to any rights or claims that may arise after the execution date of this
AGREEMENT; (ii) I have been advised hereby that I have the right to consult with
an attorney prior to executing this AGREEMENT; (iii) I have twenty-one (21) days
to consider this AGREEMENT (although I may choose to voluntarily execute this
AGREEMENT earlier); (iv) I have seven (7) days following the execution of this
AGREEMENT by the Parties to revoke the AGREEMENT; and (v) this AGREEMENT will
not be effective until the date upon which the revocation period has expired,
which will be the eighth day after this AGREEMENT is executed by me, provided
that WORLD AM has also executed this Agreement by that date (“Effective Date”).


C.       Similarly, WORLD AM, for itself and its successors and assigns, parent
corporations, subsidiary corporations, affiliated corporations, and the
officers, directors, shareholders, partners, employees, attorneys and agents,
past and present thereof, hereby fully releases, acquits, and forever discharges
ALEXANDER and his heirs, executors, administrators, and assigns, of and from any
and all claims, liabilities, causes of action, demands to any rights, damages,
costs, attorneys’ fees, expenses, and compensation whatsoever, of whatever kind
or nature, in law, equity, or otherwise, whether known or unknown, vested or
contingent, suspected, or unsuspected, that WORLD AM may now have, has ever had,
or hereafter may have relating directly or indirectly to the allegations in the
Lawsuit, including, but not limited to, ALEXANDER’s employment with WORLD AM or
the termination of his employment with WORLD AM.



 
6.
Tax Indemnification: ALEXANDER currently has a tax lien filed against him by the
IRS associated with employment withholding taxes by WORLD AM, incurred while
ALEXANDER was WORLD AM’S CEO. WORLD AM agrees to indemnify ALEXANDER for these
tax amounts which includes penalties and interest. .

 
4

--------------------------------------------------------------------------------


 

 
7.
Affirmations: ALEXANDER represents and affirms that, other than his Lawsuit
referenced herein, he has no suits, claims, charges, complaints or demands of
any kind whatsoever currently pending against WORLD AM with any local, state, or
federal court or any governmental, administrative, investigative, civil rights
or other agency or board.

 

 
8.
No Assignment: The PARTIES represent and warrant that no person other than the
signatories hereto had or has any interest in the matters referred to in this
AGREEMENT, that the PARTIES have the sole right and exclusive authority to
execute this AGREEMENT, and that the PARTIES have not sold, assigned,
transferred, conveyed, or otherwise disposed of any claim, demand or legal right
that is the subject of this AGREEMENT.

 

 
9.
Governing Law and Jurisdiction: This AGREEMENT shall be governed and conformed
in accordance with the laws of the state of Colorado without regard to its
conflict of laws provision. In the event ALEXANDER or WORLD AM breaches any
provision of this AGREEMENT, ALEXANDER and WORLD AM affirm that either may
institute an action to specifically enforce any term or terms of this AGREEMENT.

 

 
10.
No Admission of Liability: The PARTIES agree that neither this AGREEMENT nor the
furnishing of the consideration for this AGREEMENT shall be deemed or construed
at anytime for any purpose as an admission by WORLD AM of any liability or
unlawful conduct of any kind.

 

 
11.
Headings: The headings of the provisions herein are intended for convenient
reference only, and the same shall not be, nor be deemed to be, interpretative
of the contents of such provision.

 

 
12.
Modification of Agreement: This AGREEMENT may not be amended, revoked, changed,
or modified in any way, except in writing executed by all PARTIES. .

 

 
13.
Interpretation: The language of all parts of this AGREEMENT shall in all cases
be construed as a whole, according to its fair meaning, and not strictly for or
against any of the PARTIES. This AGREEMENT has been negotiated by and between
attorneys for the PARTIES and shall not be construed against the “drafter” of
the AGREEMENT. If any portion or provision of this AGREEMENT (including, without
implication of limitation, any portion or provision of any section of this
AGREEMENT) is determined to be illegal, invalid, or unenforceable by any court
of competent jurisdiction and cannot be modified to be legal, valid, or
enforceable, the remainder of this AGREEMENT shall not be affected by such
determination and shall be valid and enforceable to the fullest extent permitted
by law, and said illegal, invalid, or unenforceable portion or provision shall
be deemed not to be a part of this AGREEMENT.

 
5

--------------------------------------------------------------------------------


 

 
14.
Binding Nature of Agreement: This AGREEMENT shall be binding upon each of the
PARTIES and upon their respective heirs, administrators, representatives,
executors, successors, and assigns, and shall inure to the benefit of each party
and to their respective heirs, administrators, representatives, executors,
successors, and assigns.

 

 
15.
Entire Agreement: This AGREEMENT sets forth the entire AGREEMENT between the
parties hereto, and fully supersedes any prior obligation of WORLD AM to
ALEXANDER. ALEXANDER acknowledges that he has not relied on any representations,
promises, or agreements of any kind made to him in connection with his decision
to accept this AGREEMENT, except for those set forth in this AGREEMENT.

 

 
16.
Notice Requirements: Each notice (“Notice”) provided for under this AGREEMENT,
must comply with the requirements as set forth in this paragraph. Each Notice
shall be in writing and sent by facsimile or depositing it with a nationally
recognized overnight courier service that obtains receipts (such as Federal
Express or UPS Next Day Air), addressed to the appropriate party (and marked to
a particular individual’s attention, if so indicated) as hereinafter provided.
Each Notice shall be effective upon being so telecopied or deposited, but the
time period in which a response to any notice must be given or any action taken
with respect thereto shall commence to run from the date of receipt of the
Notice by the addressee thereof, as evidenced by the return receipt. Rejection
or other refusal by the addressee to accept or the inability to deliver because
of a changed address of which no Notice was given shall be deemed to be the
receipt of the Notice sent. Any party shall have the right from time to time to
change the address or individual’s attention to which notices to it shall be
sent by giving to the other party at least ten (10) days prior Notice thereof.
The PARTIES’ addresses for providing Notices hereunder shall be as follows:

 
WORLD AM
c/o Robert Hovee,
4340 Von Karman Avenue, Suite 200
Newport Beach, California 92660
949.955.5355


cc: Ronald G. Rossi, Esquire
Greenberg Traurig LLP
1200 Seventeenth Street, Suite 2400
Denver, Colorado 80202
303.572.6500
FAX: 720-904-7689


JAMES H. ALEXANDER
c/o Denis H. Mark, Esquire
Waller & Mark, PC
5105 DTC Parkway, Suite 450
Greenwood Village, Colorado 80111
303.741.4741
FAX: 303-220-8150
 
6

--------------------------------------------------------------------------------





 
17.
Selective Enforcement: The PARTIES agree that the failure of any party to
enforce or exercise any right, condition, term, or provision of this AGREEMENT
shall not be construed as or deemed a relinquishment or waiver thereof, and the
same shall continue in full force and effect.

 

 
18.
Voluntariness. THE PARTIES REPRESENT AND AGREE THAT EACH IS VOLUNTARILY ENTERING
INTO THIS AGREEMENT. PLEASE READ THIS SETTLEMENT AGREEMENT CAREFULLY. THIS
AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 
 
 
 
 
 
 
 
 
 
 

 
7

--------------------------------------------------------------------------------




ACCEPTED AND AGREED:




 
 
 
JAMES H. ALEXANDER
 
Date



STATE OF COLORADO      )
                                                  ) ss
COUNTY OF __________  )


BEFORE ME, the undersigned authority on this _____ day of _______, 2008,
personally appeared JAMES H. ALEXANDER, known to me to be the person whose name
is subscribed to the foregoing instrument and signed in my presence and swore
upon oath this AGREEMENT was executed for the purposes and consideration therein
expressed.
 
SUBSCRIBED AND SWORN TO BEFORE ME on this _____ day of _________, 2008, to
certify which witness my hand and seal of office.
 


__________________________________________
NOTARY PUBLIC - STATE OF COLORADO


__________________________________________
(Printed Name of Notary)
My Commission Expires:


____________________




8

--------------------------------------------------------------------------------



FOR THE PURPOSES OF SECTION 3 ONLY, ACCEPTED AND AGREED:
 


 
 
 
DENIS H. MARK
 
Date



STATE OF COLORADO      )
                                                  ) ss
COUNTY OF __________  )
 
BEFORE ME, the undersigned authority on this _____ day of _______, 2008,
personally appeared DENIS H. MARK, known to me to be the person whose name is
subscribed to the foregoing instrument and signed in my presence and swore upon
oath this AGREEMENT was executed for the purposes and consideration therein
expressed.
 
SUBSCRIBED AND SWORN TO BEFORE ME on this _____ day of _________, 2008, to
certify which witness my hand and seal of office.
 


__________________________________________
NOTARY PUBLIC - STATE OF COLORADO


__________________________________________
(Printed Name of Notary)
My Commission Expires:


____________________
 
 

 
9

--------------------------------------------------------------------------------



ACCEPTED AND AGREED:
WORLD AM, INC.
 
By: _________________________
 
Its: _________________________
 
 
Dated: ______________________, 2008
 


APPROVED AS TO FORM:






By: _________________________
Ronald G. Rossi, Esq.
GREENBERG TRAURIG, LLP
1200 17th Street, Suite 2400
Denver, CO 80202
303.572.6500


Attorneys for Defendant World Am, Inc.
 
 

 
10

--------------------------------------------------------------------------------

